DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s amendment of 1/4/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 2, 8, 9, 24.  Claims 19-23 remain withdrawn as per a previous restriction requirement.  Claims 1, 2, 4, 7-10, 14, 15, 17, 18, 24 are considered on their merits below.
Status of Objections and Rejections
 	All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4, 7-10, 14, 15, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fetzer (US 201002259930) in view of Chang (US 20040051113) and Olsen (US 4667059) and Fiorenza (US 20090065047) and Gu (High-efficiency InP based four-junction solar cells, cited in IDS).
As to claims 1, 2 and 8, 9, and 18, Fetzer is directed to a tunnel junction of a solar cell (ICTJ of a MJ cell abstract and example shown in 302 of Figure 3 and Figure 5), the (type II, paragraph 0038 of Chang) tunnel junction comprising:
A p-doped tunnel layer (0033; Figure 3 and 5)
A n-doped tunnel layer (0033, Figure 3 and 5); 
Wherein the tunnel layer is epitaxially grown (0025); 
Wherein the tunnel is optically transparent, forming a heterojunction (paragraphs 0020-0021).

Olsen is directed to III-V class of semiconductors used for multijunction solar cell devices wherein the top cell has a bandgap range of 1.5-1.75eV and the bottom cell 1-1.25eV (column 3, lines 52-65).
The references individually fail to teach a specific example in which the n-doped tunnel layer is selected from AlGaAsSb, AlAsSb, AlInAsSb, AlInPAs and the first and second cells are selected from the group consisting of InP, AlInAsSb, AlInPAs, GaInPAs, GaInAs, AlGaAsSb, GaAsSb.  
However, Fetzer teaches that the tunnel junction layers, substrates, and subcells can be selected from the group including InP, AlGaInAs, GaInAs, GaInAsP, GaAsSb (paragraph 0033).  Further Chang indicates growing the tunnel junction on an InP base layer.  Therefore, it would have been within purview of a skilled artisan at the time of the invention to selected appropriate materials for the first and second cells including InP, GaInPAs, or GaInAs with a reasonable expectation of success (see KSR rationale e).  Further, a skilled artisan when reading Olsen which teaches top cells in a 1.5-1.75eV and bottom cell 1-1.25eV (column 3, lines 52-65) and therefore it would have been within purview of a skilled artisan to modify the bandgaps of the solar cells to achieve a desired solar cell product, and as Fetzer teaches tuning the bandgap of the tunnel junction layers to be optically transparent, achieving the bandgap of the p-type layer to greater than 1.25eV and the n-type tunnel layer 1.35eV is considered to be a result effective variable reasonably considered by the prior art without undue experimentation (MPEP 2144.05).  The combination thus teaches a p-doped AlGaInAs and n-doped InP tunnel junction adjacent first and second photovoltaic cells comprising one of InP, GaInPAs, GaInAs.
The combination of references fails to teach the claimed bandgap ranges (1-1.1 eV for the top cell and 0.73-0.8eV for the bottom cell).  However, it is well known in the III-V semiconductor art to tune 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to control/tune the bandgap of the III-V semiconductor materials of the top and bottom cells of modified Fetzer to achieve a desired final product cell that converts a desired incident light, as is shown by Fiorenza.  Such a tuning with the desired ranged of 1-1.1 and 0.73-0.8 is also known in the art, as shown by Gu. 
The combination of references teaches a plurality of cells and a plurality of tunnel junctions.  The limitations of claim 18 are met within these teachings, having the materials selected from the references, as fully discussed above.
	Regarding claims 4 and 10, the prior art teaches doping the p and n tunnel layers 1019-1020/cm3 based on the desired bandgaps of the adjacent layers (paragraph 0023).
Regarding claims 7 and 14-15, Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113).  The structural limitations of claim 7 are met by the rejection of claim 1 and the claim are thusly rejected.  
	Regarding claim 17, Fetzer teaches one or more additional photovoltaic cells in electrical connectivity with the first and second photovoltaic cells (see Fetzer’s claim 1 which requires at least two cells).
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fetzer (US 20100229930) in view of Chang (US 20040051113), Fiorenza (US 20090065047), and Gu (High-efficiency InP based four-junction solar cells, cited in IDS).	
As to claim 24, Fetzer is directed to a tunnel junction (eg. 302 in Figure 3), the tunnel junction comprising:
A p-doped tunnel layer (0033; Figure 3 and 5)
A n-doped tunnel layer (0033, Figure 3 and 5); 
Wherein the tunnel layer is epitaxially grown (0025); 
Wherein the tunnel is optically transparent, forming a heterojunction (paragraphs 0020-0021).
Chang is directed to a tunnel junction (abstract) for use in a solar cell (paragraph 0105) wherein the tunnel junction has a p-doped layer (AlGaInS) and a n-doped layer (InP) on an InP semiconductor and having an InP lattice constant (paragraph 0020).
Fetzer teaches that the tunnel junction layers, substrates, and subcells can be selected from the group including AlGaInAs, GaInAs, GaAsSb (paragraph 0033).  Further Chang indicates growing the tunnel junction on an InP base layer.  Therefore, it would have been within purview of a skilled artisan at the time of the invention to selected appropriate materials for the first and second cells including InP, GaInPAs, or GaInAs with a reasonable expectation of success (see KSR rationale e).  The combination thus teaches a p-doped AlGaInAs and n-doped InP tunnel junction adjacent first and second photovoltaic cells comprising one of InP, GaInPAs, GaInAs.
The limitation regarding the bandgap of the p-doped tunnel layer is an optional litmation.  As the prior art does not disclose the p-doped tunnel layer being lattice matched to the n-typed tunnel layer of InP, the optional limitation is not required.

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to control/tune the bandgap of the III-V semiconductor materials of the top and bottom cells of modified Fetzer to achieve a desired final product cell that converts a desired incident light, as is shown by Fiorenza.  Such a tuning with the desired ranged of 1-1.1 and 0.73-0.8 is also known in the art, as shown by Gu. The combination thus teaches n-doped tunnel layer is selected from  AlGaAsSb, AlAsSb, AlInAsSb, AlInPAs.
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.
Applicant argues that the combination of references teaches a p-doped AlGaInAs and n-doped InP tunnel junction (page 2).
The Examiner respectfully notes that though the references, in combination, teach a configuration having a p-doped AlGaInAs and n-doped InP, the rejection must be reviewed in its entirety.  The combination of references is open to a combination of other materials, and Chang explicitly teaches other n-doped tunnel layers (for instance, paragraph 0031 teaches replacing some As with N to reduce conduction band energy, which necessarily indicates materials other than InP.  The combination does, in fact, teach a specific embodiment of  p-doped AlGaInAs and n-doped InP, but the rejection clearly indicates that the references relied upon teach many more combinations and are open 
Applicant argues (again) that Chang teaches away from the use of AlInGaAs as a p-doped layer in a tunnel junction (see pages 3-4).
The Examiner respectfully submits that though Chang indicates alternative options for the layer, the reference must be relied upon for all that it teaches and as the reference teaches that AlInGaAs is available as a tunnel junction layer, its use is within purview of a skilled artisan ready to accept any consequent loss of benefit with its use.  The same remarks apply to Applicant’s remarks regarding Olsen.  The reference teaches a downside to the use of such a material but does not indicate that the device is rendered inoperable with its use and therefore the rejection is maintained.
Applicant argues that Olsen fails to teach the use of AlGaInAs as it is not well lattice matched (pages 3-4).
	The Examiner notes that the reference is relied upon for all that it teaches, including the use of AlGaInAs with an acceptance of the consequent loss of benefit of the use of AlGaInAs with its possible lattice match issues.
Applicant’s remaining arguments are directed to a piecemeal analysis of the references).  Applicant is reminded that it is the combination of references that reject the claims.  Further, the Examiner respectfully submits that the references clearly indicate the well-known and widely understood combination of n and p tunnel layers and the selection of these materials as being used together would have been well within purview of a skilled artisan at the time the invention was filed, with a reasonable expectation of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726